Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/728,639. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For comparison, the claims are listed as follows side by side in the followingtable: 
Conflicting Claims of instant application No. 16/750,441

Conflicting claims US Application No. 16/728,639
Claim 1: An optical system, comprising: 
Limitation 1: a fixed assembly, having a main axis; 
Limitation 2: a movable element, movable relative to the fixed assembly and connected to a first optical element; and 
Limitation 3: a driving module, configured to drive the movable element to move relative to the fixed assembly.
 
Claim 1: An optical system, comprising: 
Limitation 1: a fixed assembly, having a main axis; 
Limitation 2: a movable element, movable relative to the fixed assembly and connected to a first optical element; and 
Limitation 3: a driving module, configured to drive the movable element to move relative to the fixed assembly; 
Limitation 4: wherein the driving module includes a first driving assembly and a second driving assembly, and the first driving assembly and the second driving assembly are individually operable. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekimoto (US 2013/0039640).

    PNG
    media_image1.png
    715
    1166
    media_image1.png
    Greyscale

	Regarding claim 1, Sekimoto discloses an optical system (Figs. 2 and 3), comprising: 
a fixed assembly (19), having a main axis (as shown in Fig. 2); 

a driving module (18), configured to drive the movable element to move relative to the fixed assembly (as shown in Fig. 2).
	Regarding claim 2, Sekimoto discloses wherein the optical system further comprises a movable assembly (13) and a connecting assembly (12a, 12b), the movable assembly is movably connected to the movable element via the connecting assembly (as shown in Fig. 2), and the driving module drives the movable assembly to move relative to the fixed assembly so as to drive the movable element (OIS coils 18 move the permanent magnets 15 of the movable assembly as shown in Fig. 2).

    PNG
    media_image2.png
    537
    713
    media_image2.png
    Greyscale

Regarding claim 3, Sekimoto discloses wherein the connecting assembly includes a connecting member (examiner labeled Fig. 3), the movable assembly is connected to the 
Regarding claim 4, Sekimoto discloses wherein when viewed along the main axis, the connecting member extends outward from the movable element (as shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto (US 2013/0039640) in view of Minamisawa (US 2016/0231641).
Regarding claim 5, Sekimoto teaches as is set forth in claim 3 rejection and further teaches wherein the connecting assembly includes a plurality of connecting members (as shown in examiner labeled Fig. 3, there are multiple connecting members).
	Sekimoto does not specifically disclose and when viewed along the main axis, the connecting members are mirror-symmetric with respect to a first traverse axis or a second traverse axis.
However Minamisawa, in the same field of endeavor, teaches and when viewed along the main axis, connecting members (Fig. 10A, 73) are mirror-symmetric with respect to a first traverse axis or a second traverse axis (Fig. 10A, the connecting members are symmetric along the Y-axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto with the and when viewed along the main axis, the connecting members are mirror-symmetric with respect to a first traverse axis or a second traverse axis as taught by Minamisawa, for the purpose of improving the stabilization of the optical system. 
Regarding claim 6, Sekimoto in view of Minamisawa teaches as is set forth in claim 5 rejection above and Sekimoto further teaches wherein each connecting member (examiner labeled Fig. 3) includes at least one string (examiner labeled Fig. 3), extending along multiple directions which are perpendicular to the main axis (as shown in examiner labeled Fig. 3).
	Regarding claim 7, Sekimoto in view of Minamisawa teaches as is set forth in claim 6 rejection above and Sekimoto further teaches wherein when viewed along the main axis, both 

    PNG
    media_image3.png
    353
    478
    media_image3.png
    Greyscale

Regarding claim 8, Sekimoto in view of Minamisawa teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein the string includes a first cantilever and a second cantilever, and the first cantilever and the second cantilever are symmetrical with respect to the first traverse axis.
	However Minamisawa, in the same field endeavor, teaches wherein a string (73) includes a first cantilever (examiner labeled Fig. 10(A)) and a second cantilever (examiner labeled Fig. 10(A)), and the first cantilever and the second cantilever are symmetrical with respect to the first traverse axis (Y-axis of Fig. 10(A)).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto with the wherein the string includes a first cantilever and a second cantilever, and the first cantilever and the second 
	Regarding claim 9, Sekimoto in view of Minamisawa teaches as is set forth in claim 6 rejection above and Sekimoto further teaches wherein when viewed along the main axis, the string has a fixed width (as shown in examiner labeled Fig. 3).
	Regarding claim 10, Sekimoto in view of Minamisawa teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein when viewed along the main axis, a surface of the first optical element partially overlaps at least one portion of the string.
	However Minamisawa, in the same field of endeavor, teaches wherein when viewed along the main axis, a surface of the first optical element partially overlaps at least one portion of a string (as shown in Fig. 6, spring 70 sits on the outer edge of optical module 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto with the wherein when viewed along the main axis, a surface of the first optical element partially overlaps at least one portion of the string as taught by Minamisawa for the purpose of stabilizing the optical element without obstructing the imaging elements. 
Regarding claim 11, Sekimoto in view of Minamisawa teaches as is set forth in claim 10 rejection above but does not specifically disclose wherein when viewed along the main axis, a first portion of the surface is located in an inner side of a pressured surface of the first optical element, a second portion of the surface is located outside the pressured surface of the first optical element, and the string partially overlaps at least one portion of the second portion.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto with the wherein when viewed along the main axis, a first portion of the surface is located in an inner side of a pressured surface of the first optical element, a second portion of the surface is located outside the pressured surface of the first optical element, and the string partially overlaps at least one portion of the second portion as taught by Minamisawa for the purpose of stabilizing the optical element without obstructing the imaging elements. 
Regarding claim 20, Sekimoto in view of Minamisawa teaches as is set forth in claim 6 rejection and further teaches wherein the rigid portion (4) is mirror-symmetric with respect to the main axis (as shown in Fig. 2, the lens holder 4 is symmetric). 

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekimoto (US 2013/0039640) in view of Minamisawa (US 2016/0231641), further in view of Sharma (US 2018/0059381).
Regarding claim 12, Sekimoto in view of Minamisawa teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein when viewed along the main axis, the string has a non-uniform width.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto with the wherein when viewed along the main axis, the string has a non-uniform width as taught by Sharma, for the purpose of improving the stabilization of the optical element. 
Regarding claim 13, Sekimoto in view of Minamisawa teaches as is set forth in claim 6 rejection above but does not specifically disclose wherein the string has a first end and a second end, and when viewed along the main axis, the first end is connected to the movable element, and the second end is connected to the rigid portion.
However Sharma, in the same field of endeavor, teaches wherein the string has a first end (Fig. 5C, 513) and a second end (514), and when viewed along the main axis, the first end is connected to the movable element (104), and the second end is connected to the rigid portion (204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto with the wherein the string has a first end and a second end, and when viewed along the main axis, the first end is connected to the movable element, and the second end is connected to the rigid portion as taught by Sharma for the purpose of improving the stabilization of the optical element. 
Regarding claim 14, Sekimoto in view of Minamisawa, further in view of Sharma teaches as is set forth in claim 13 rejection above and Sekimoto further teaches wherein when viewed 
Regarding claim 15, Sekimoto in view of Minamisawa, further in view of Sharma teaches as is set forth in claim 13 rejection above and Sekimoto further teaches wherein the string (examiner labeled Fig. 3) is connected to the movable element (2) by an adhesive member ([0036], “a lens holder 4 fixing the lens barrel 2 in the camera module 50 with the use of an adhesive 3”).
Regarding claim 16, Sekimoto in view of Minamisawa, further in view of Sharma teaches as is set forth in claim 13 rejection above and further teaches the movable element and the string are integrally formed in one piece (as shown in examiner labeled Fig. 3, the barrel 2 and strings are integrally formed).
Sekimoto in view of Minamisawa, further in view of Sharma does not specifically teach wherein the string and the movable element are made of metal material. 
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the string and the movable element are made of metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekimoto in view of Minamisawa, 
Regarding claim 17, Sekimoto in view of Minamisawa, further in view of Sharma teaches as is set forth in claim 13 rejection above but does not specifically disclose wherein the movable element is made of plastic material.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the movable element is made of plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekimoto in view of Minamisawa, further in view of Sharma’s teaching by having wherein the movable element is made of plastic material, for the purposes of minimizing weight of the optical assembly. 
Regarding claim 18, Sekimoto in view of Minamisawa, further in view of Sharma teaches as is set forth in claim 17 rejection but does not specifically disclose wherein at least one positioning portion is formed on the movable element, and the positioning portion is configured to position the first end of the string.
However Minamisawa, in the same field of endeavor, teaches wherein at least one positioning portion is formed on the movable element (Fig. 10(A), 1123) and the positioning 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the optical system of Sekimoto with the wherein at least one positioning portion is formed on the movable element, and the positioning portion is configured to position the first end of the string as taught by Minamisawa for the purpose of securely attaching the movable element with the connecting element.
Regarding claim 19, Sekimoto in view of Minamisawa, further in view of Sharma teaches as is set forth in claim 17 rejection and further teaches wherein the string is embedded in the movable element by insert molding technology (product by process claim limitation which does not differentiate the claimed structure from the prior art (MPEP 2113)).
Sekimoto in view of Minamisawa, further in view of Sharma does not specifically teach the string is made of metal material.
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the string made of metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sekimoto in view of Minamisawa, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872       

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872